Exhibit 10.2

 



GUARANTY

 

THIS GUARANTY (with all of its modifications, supplements, restatements,
extensions, and renewals in effect from time to time, this “Guaranty”), dated as
of December 12, 2019, is made by Bankole A. Johnson, an individual
(“Guarantor”), in favor of Adial Pharmaceuticals, Inc. (the “Company”) (as
defined below).

 

RECITALS

 

The Company entered into a Master Services Agreement dated as of July 5, 2019
(the “MSA”) by and between the Company and Psychological Education Publishing
Company (“Obligor”) and a Statement of Work under the MSA. The Company intends
to enter into an amendment to the Statement of Work under the MSA (the
“Amendment”) to pre-pay the amounts due thereunder to Obligor at a 20% discount.
The execution, delivery and performance of this Guaranty by Guarantor are a
condition to entering into the proposed Amendment.

 

AGREEMENT

 

NOW, THEREFORE, to induce the Company to enter into the Amendment and to
consummate the transactions contemplated thereby, and in consideration of the
mutual covenants and agreements set forth herein and for other good and valuable
consideration, the receipt and adequacy of which is acknowledged, Guarantor
covenants and agrees as follows:

 

1. All capitalized terms used in this Guaranty without separate definition shall
have the meanings given to them in the MSA. Guarantor unconditionally and
absolutely guarantees to the Company, and to the Company’s successors and
assigns, Obligor’s performance of all of its obligations under the MSA (the
“Obligations”).

 

2. Guarantor waives notice of acceptance of this Guaranty and presentment,
demand, protest, notice of protest, dishonor, notice of dishonor, notice of
default and diligence in respect of the Obligations, and agrees that the Company
may modify the terms of any of the Obligations, compromise, extend, increase,
accelerate, renew or forbear to enforce performance on any or all of the
Obligations, or permit Obligor to incur additional Obligations, all without
notice to Guarantor and without affecting in any manner the unconditional
obligations of Guarantor under this Guaranty. Guarantor further waives any and
all other notices to which Guarantor might otherwise be entitled. Guarantor
acknowledges and agrees that the liabilities created by this Guaranty are direct
and are not conditioned upon pursuit by the Company of any remedy the Company
may have against Obligor or any other person or any security. No invalidity,
irregularity or unenforceability of any part or all of the Obligations or any
documents evidencing the same, by reason of any bankruptcy, insolvency or other
law or order of any kind or for any other reason, and no defense or setoff
available at any time to Obligor, shall impair, affect or be a defense or setoff
to the obligations of Guarantor under this Guaranty.

 



 

 



 

3. Guarantor delivers this Guaranty based solely on his independent
investigation of the financial condition of Obligor and Guarantor is not relying
on any information furnished by the Company. Guarantor assumes full
responsibility for obtaining any further information concerning Obligor’s
financial condition, the status of the Obligations or any other matter which
Guarantor may deem necessary or appropriate from time to time. Guarantor waives
any duty on the part of the Company, and agrees that Guarantor is not relying
upon, or expecting the Company to disclose to Guarantor, any fact now or later
known by the Company, whether relating to the operations or condition of
Obligor, the existence, liabilities or financial condition of any other
guarantor of any of the Obligations, the occurrence of any default with respect
to the Obligations, or otherwise, notwithstanding any effect these facts may
have upon Guarantor’s risk under this Guaranty or Guarantor’s rights against
Obligor. Guarantor knowingly accepts the full range of risk encompassed in this
Guaranty, which risk includes, without limitation, the possibility that Obligor
may incur Obligations after the financial condition of Obligor, or its ability
to pay its debts as they mature, has deteriorated.

 

4. Guarantor represents and warrants that: (a) the Company has made no
representation to Guarantor as to the creditworthiness of Obligor; and (b)
Guarantor has established adequate means of obtaining from Obligor on a
continuing basis financial and other information pertaining to Obligor’s
financial condition. Guarantor agrees to keep adequately informed of any facts,
events or circumstances which might in any way affect the risks of Guarantor
under this Guaranty.

 

5. Guarantor subordinates any claim of any nature that Guarantor now or later
has against Obligor to and in favor of all Obligations should any payment,
distribution, security, or proceeds, be received by Guarantor upon or with
respect to any claim that Guarantor now or may later have against Obligor. The
Company has no duty to enforce or protect any rights which Guarantor may have
against Obligor or any other person and Guarantor assumes full responsibility
for enforcing and protecting these rights.

 

6. Guarantor warrants and agrees that none of the Company’s rights, remedies or
interests shall be directly or indirectly impaired because of Guarantor’s status
as an “insider” or “affiliate” of Obligor, and Guarantor shall take any action,
and shall execute any document, which the Company may request in order to
effectuate this warranty to the Company.

 

7. Guarantor’s obligations under this Guaranty shall continue in full force and
effect until the Obligations are fully performed and discharged.

 

8. Guarantor waives any right to require the Company to: (a) proceed against any
person, including, without limitation, Obligor; (b) proceed against or exhaust
any security held from Obligor or any other person; (c) pursue any other remedy
in the Company’s power; or (d) make any presentments or demands for performance,
or give any notices of nonperformance, protests, notices of protest, or notices
of dishonor in connection with: (i) any obligations or evidences of Obligations
held by the Company as security, (ii) any other obligations or evidences of
indebtedness which constitute in whole or in part the Obligations, or (iii) the
creation of new or additional Obligations.

 

9. Guarantor authorizes the Company, either before or after any termination of
obligations under this Guaranty, without notice to or demand on Guarantor and
without affecting Guarantor’s liability under this Guaranty, from time to time
to apply any security and direct the order or manner of sale thereof, including,
without limitation, a nonjudicial sale permitted by or, if applicable, pursuant
to the terms of the controlling security agreement, mortgage or deed of trust,
as the Company in its sole discretion may determine. Guarantor waives any
defense based upon or arising by reason of: (a) any disability or other defense
of Obligor or any other person; (b) the cessation or limitation from any cause
whatsoever, other than final and irrevocable performance in full of the
Obligations; (c) any lack of authority of any officer, director, partner, agent
or any other person acting or purporting to act on behalf of Obligor which is a
corporation, partnership or other type of entity, or any defect in the formation
of Obligor; (d) any act or omission by the Company which directly or indirectly
results in or aids the discharge of Obligor or any Obligations by operation of
law or otherwise; or (e) any modification of the Obligations, in any form
whatsoever, including, without limitation: (i) any renewal, extension,
acceleration, forbearance or other change in time for performance of any of the
Obligations, and (ii) any other change in the terms of the Obligations.

 



2

 



 

10. Guarantor waives all rights and defenses arising out of an election of
remedies by the Company even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
may destroy Guarantor’s rights of subrogation and reimbursement against Obligor.

 

11. Guarantor acknowledges and agrees that Guarantor’s waivers herein are known
and informed waivers of Guarantor’s rights as discussed above, and that the
Company is relying on such waivers in extending credit to Obligor.

 

12. The total obligation under this Guaranty shall be unlimited, and this
obligation shall include any and all costs and expenses of any kind, including,
without limitation, reasonable attorneys’ fees and costs, incurred by the
Company at any time(s) for any reason in enforcing any of the duties and
obligations of Guarantor under this Guaranty or otherwise incurred by the
Company in any way connected with this Guaranty, the Obligations or any other
guaranty of the Obligations (including, without limitation, reasonable
attorneys’ fees and other expenses incurred in any suit involving the conduct of
the Company, Obligor or Guarantor). All of these costs and expenses shall be
payable immediately by Guarantor when incurred by the Company, upon demand, and
until paid shall bear interest at the highest per annum rate applicable to any
of the Obligations, but not in excess of the maximum rate permitted by law. Any
reference in this Guaranty to attorneys’ fees shall be deemed a reference to
fees, charges, costs and expenses of both in-house and outside counsel and
paralegals, whether or not a suit or action is instituted, and to court costs if
a suit or action is instituted, and whether attorneys’ fees or court costs are
incurred at the trial court level, on appeal, in a bankruptcy, administrative or
probate proceeding or otherwise. Any reference (a) to this Guaranty being
secured by certain collateral shall NOT be deemed to limit the total obligation
of Guarantor under this Guaranty or (b) to this Guaranty being limited in any
respect shall NOT be deemed to limit the total obligation of Guarantor under any
prior or subsequent guaranty given by Guarantor to the Company.

 

13. Guarantor unconditionally and irrevocably waives each and every defense and
setoff of any nature which, under principles of guaranty or otherwise, would
operate to impair or diminish in any way the obligation of Guarantor under this
Guaranty, and acknowledges that each such waiver is by this reference
incorporated into each security agreement, collateral assignment, pledge and/or
other document entered into by Guarantor now or later securing this Guaranty
and/or the Obligations, and acknowledge that as of the date of this Guaranty no
such defense or setoff exists. Guarantor acknowledges that the effectiveness of
this Guaranty is subject to no conditions of any kind.

 

14. This Guaranty shall remain effective with respect to successive transactions
which shall either continue the Obligations, increase or decrease the
Obligations, or from time to time create new Obligations after all or any prior
Obligations have been satisfied, until this Guaranty is terminated in the manner
and to the extent provided above.

 

15. Guarantor warrants and agrees that each of the waivers set forth above are
made with Guarantor’s full knowledge of their significance and consequences, and
that under the circumstances, the waivers are reasonable and not contrary to
public policy or law. If any of these waivers are determined to be contrary to
any applicable law or public policy by a court of competent jurisdiction by
final and nonappealable judgment, these waivers shall be effective only to the
extent permitted by law.

 

16. Guarantor appoints the Company as its agent for all purposes relevant to
this Guaranty, including (without limitation) the giving and receipt of notices
and the execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto.

 

17. All notices, demands and other communications to be given hereunder shall be
made pursuant to Section 7 of the Pledge and Security Agreement of even date
herewith.

 



3

 



 

18. Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and has knowingly and voluntarily entered into this
Guaranty in good faith for the purpose of inducing the Company to extend credit
or make other financial accommodations to Obligor, and Guarantor acknowledges
that the terms of this Guaranty are reasonable. the Company has no fiduciary
relationship with or duty to Guarantor arising out of or in connection with this
Guaranty, and the relationship between the Company and Guarantor in connection
herewith is solely that of obligor and obligee. No joint venture is created
hereby or otherwise exists by virtue of the matters contemplated hereby.

 

19. This Guaranty constitutes the entire agreement of Guarantor and the Company
with respect to the subject matter hereof, and supersedes all prior
negotiations, discussions, commitments and understandings between Guarantor and
the Company with respect to such subject matter. Notwithstanding the foregoing
or anything herein to the contrary, this Guaranty shall be subject to the terms
and conditions of the MSA and the Amendment, and in the event of any proceeding
against Guarantor hereunder the Guarantor shall have the rights, defenses,
claims and counterclaims as available to the Obligor pursuant to the MSA and the
Amendment.

 

20. No failure or delay on the part of the Company in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for in this Guaranty are cumulative and are not exclusive
of any remedies that may be available to the Company at law, in equity or
otherwise. Any amendment, supplement or modification of or to any provision of
this Guaranty, any waiver of any provision of this Guaranty, and any consent to
any departure by any party from the terms of any provision of this Guaranty,
shall be effective (i) only if it is made or given in writing and signed by
Guarantor and the Company, and (ii) only in the specific instance and for the
specific purpose for which it is made or given. No amendment, supplement or
modification of or to any provision of this Guaranty or any waiver of any such
provision or consent to any departure by any party from the terms of any such
provision may be made orally. Except where notice is specifically required by
this Guaranty, no notice to or demand on Guarantor in any case shall entitle
Guarantor to any other or further notice or demand in similar or other
circumstances.

 

21. This Guaranty shall be for the sole exclusive benefit of the Company and its
permitted successors and assigns including, without limitation, any debtor in
possession or trustee in bankruptcy for Guarantor. There are no intended third
party beneficiaries of this Guaranty.

 

22. If any one or more of the provisions contained in this Guaranty, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions of this Guaranty. The parties hereto further agree to
replace such invalid, illegal or unenforceable provision of this Guaranty with a
valid, legal and enforceable provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid, illegal or
unenforceable provision.

 

23. In all respects, including matters of construction, validity and
performance, this Guaranty shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of Virginia applicable to
contracts made and performed in that state (without regard to the choice of law
or conflicts of law provisions thereof).

 



4

 



 

24. All disputes arising under this Guaranty shall be settled by binding
arbitration; provided, however, that this Section shall not preclude any party
hereto from seeking equitable relief in a court of competent jurisdiction.
Arbitration shall be held in Albemarle County, Virginia under the auspices of
the American Arbitration Association (the “AAA”) pursuant to the Commercial
Arbitration Rules of the AAA, and shall be by one arbitrator, independent of the
parties to this Guaranty, selected from a list provided by the AAA in accordance
with such Commercial Arbitration Rules. The arbitrator shall make his or her
decision in writing within thirty (30) days after the close of the arbitration
hearing. To the maximum extent permitted by law, the decision of the arbitrator
shall be final and binding and not be subject to appeal. If a party against whom
the arbitrator renders an award fails to abide by such award, the other party or
parties may seek to enforce such award in a court of competent jurisdiction. The
fees and expenses of the arbitration (including reasonable attorneys’ fees,
costs and expenses) or any action to enforce an arbitration award shall be
awarded to the prevailing party or parties in such arbitration.

 

25. IN ANY ACTION SEEKING EQUITABLE RELIEF, TO ENFORCE ARBITRATION OR AN
ARBITRAL AWARD, OR IN THE EVENT THAT ARBITRATION CANNOT BE ENFORCED, GUARANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(a) SUBMITS FOR HIMSELF AND HIS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AND OTHER RELATED AGREEMENTS TO WHICH HE IS A PARTY,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
GENERAL JURISDICTION OF THE COURTS OF THE STATE OF VIRGINIA; PROVIDED, HOWEVER,
THAT BENEFICIARY MAY BRING ANY ACTION IN ANY JURISDICTION FOR PURPOSES OF
ENFORCING ANY REMEDIES IT MAY HAVE AGAINST OBLIGOR;

 

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT HE MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME
OR TO SEEK TRANSFER TO ANOTHER JUDICIAL DISTRICT;

 

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
GUARANTOR PURSUANT TO THE NOTICE PROVISIONS HEREIN; AGREES THAT NOTHING HEREIN
SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION;

 

(d) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT HE MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES; AND

 

(e) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER TRANSACTION
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

26. No party, nor its counsel, shall be deemed the drafter of this Guaranty for
purposes of construing the provisions of this Guaranty, and all provisions of
this Guaranty shall be construed in accordance with their fair meaning, and not
strictly for or against any party.

 



5

 



 

27. The title of and the section and paragraph headings in this Guaranty are for
convenience of reference only and shall not govern or affect the interpretation
of any of the terms or provisions of this Guaranty.

 

28. This Guaranty may be executed in any number of counterparts (including by
facsimile or email scan with attachment) and each of such counterparts shall for
all purposes be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
day and year first written above.

 



  /s/ Bankole A. Johnson   BANKOLE A. JOHNSON



 

 

6



 

 

